DOYLE, Judge,
dissenting.
Although I fully understand the causative factors underlying the result reached by the majority, I respectfully dissent to the decision to vacate the Board’s order granting Claimant benefits. The majority erroneously creates an exception to Section 402(e) of the Law, 43 P.S. § 802(e), which allows Employer to introduce after-discovered evidence, discovered after Claimant’s discharge, that Claimant engaged in willful misconduct and gives the Board the authority to deny benefits based on that evidence.
Section 402(e) of the Law states that a claimant is ineligible for benefits when his or her unemployment is “due to his discharge ... for willful misconduct.” (Emphasis added.) This Court has long held that an employer has the burden of proving, not only that an employee engaged in willful misconduct, but also that the willful misconduct was the actual reason for the discharge. Panaro v. Unemployment Compensation Board of Review, 51 Pa.Cmwlth. 19, 413 A.2d 772 (1980). In the instant case, it is undisputed that Claimant was discharged solely for budgetary reasons, not for willful misconduct. In my view, the majority’s holding that Employer may introduce after-discovered evidence of willful misconduct and that the Board may deny benefits based on that evidence, is contrary to the statute and numerous cases decided by this Court.
I recognize that the alleged willful misconduct in this case, if proven, is egregious, and somewhat ironic if it were found that it was Claimant’s embezzlement of $50,000 from Employer which created the budgetary problems leading to her discharge. However, I do not believe that even these exceptional facts justify the creation of an exception to Section 402(e) of the Law and decades of case law.
*1049Accordingly, I would affirm the Board’s order granting Claimant benefits.1
PELLEGRINI and FRIEDMAN, JJ., join in this dissent.

. While Claimant may be entitled to benefits in spite of her behavior, I note that, according to Employer, Claimant pled guilty to theft on November 10, 1994, and was subject to criminal sanctions including court ordered restitution. Further, Employer has other civil remedies, such as a civil suit for conversion, which it may pursue.